Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,798,804. Although the for example, independent claim 13 combined with dependent claim 16 of the current application is an obvious variation of claim 12 of 10,798,804.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 11, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2007/0183595A1) in view of Von Bauer et al. (US PAT: 5,428,388, hereinafter Von Bauer). 
Regarding claim 1, Liu discloses:  A security system, comprising: a doorbell that further includes a button, a plurality of electronic components, and a rechargenable battery (143, fig. 1), wherein: the button (111, fig. 2) is configured to, upon being touched, depressed or activated, wirelessly initiate a first communication to indicate presence of a person proximate to the doorbell; the plurality of electronic components includes a processor (not shown), a communication component, and a camera configured to capture video data within a field of view; the processor is configured to cause the 
Regarding claim 12, Liu discloses:  A doorbell, comprising: a button (111, fig. 2) configured to, upon being touched, depressed or activated, wirelessly initiate a first communication to indicate presence of a person proximate to the doorbell' a plurality of electronic components including a processor (not shown), a communication component, and a camera (12/121, figs. 1-2) configured to capture video data within a field of view, wherein the processor is configured to cause the communication component to enable the first communication and wirelessly stream via an electronic system the video data captured by the camera to a monitoring device (fig. 4; abstract; figs. 1-4; paragraphs: 0030; 0032; 0035; 0038-0042).
Liu differs from claims 1, 12 in that although he discloses charging system by solar energy, and suggests possible use of other charging system (paragraph: 0034), he does not specifically disclose: a rechargeable battery electrically coupleable to a housing wire and the plurality of electronic components, wherein the rechargeable battery is configured charge the rechargeable battery via the housing wire, and discharge the rechargeable 
However, Von Bauer discloses video doorbell system which discloses: a rechargeable battery electrically coupleable to a housing wire and the plurality of electronic components, wherein the rechargeable battery is configured charge the rechargeable battery via the housing wire, and discharge the rechargeable battery to power and enable operations of the plurality of electronic components based on power usage of the doorbell (col. 8 lines 2-17).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Liu’s system to provide for the following: a rechargeable battery electrically coupleable to a housing wire and the plurality of electronic components, wherein the rechargeable battery is configured charge the rechargeable battery via the housing wire, and discharge the rechargeable battery to power and enable operations of the plurality of electronic components based on power usage of the doorbell as this arrangement would facilitate charging battery using house wiring system as taught by Von Bauer.
Regarding claims 2-3, 8-9, Liu further teaches the following: further comprising: an application executable by the monitoring device, the application being configured to, when executed by the monitoring device, receive from the  wherein the electronic system is located remotely from the doorbell and the monitoring device, and the electronic system is configured to: receive from the doorbell via the communication component the video data captured by the camera and streamed to the electronic system; store the video data; and relay the video data to the monitoring device (paragraphs: 0040-0041), wherein the button of the doorbell is configured to, upon being touched, depressed or activated, wirelessly initiate the first communication to cause an audio speaker of an electronic device to sound an audible notification, and the audio speaker is distinct from the doorbell and is configured to communicate wirelessly with the doorbell to sound the audible notification in response to the first communication from the doorbell (paragraph: 0007), wherein the electronic device includes a first electronic device, further comprising: a second electronic device, wherein the second electronic device includes a second audio speaker and has wireless capability, and is configured to communicate wirelessly with the doorbell to sound a second audible notification in response to the doorbell being touched, depressed or activated, concurrently with sounding of the audible notification by the audio speaker of the first electronic device (fig. 4; paragraphs: 0042; 0044), wherein the button of the doorbell is configured to, upon being touched, depressed or activated, wirelessly initiate the first communication to cause a message indicating the presence of the person proximate to the doorbell to be sent to the monitoring device via the electronic system (paragraphs: 0042; 0044).
	Regarding claim 11, Liu further discloses: wherein the doorbell is installable at a door of a home, and the monitoring device includes a mobile device associated with an occupant of the home (fig. 4), wherein the electronic system includes a remote server (reads on 20, figs. 1-2)
Liu differs from claim 16 in that although he discloses: wherein the doorbell is configured to charge the rechargeable battery (143, fig. 1) during the first time intervals in which the power usage of the doorbell is less than a safe power level, and the rechargeable battery is configured to discharge to power and enable operations of the doorbell during second time intervals in which the power usage of the doorbell is greater than the safe power level provided by the wire (paragraph: 0032) and suggests possible use of other charging system (paragraph: 0034), he does not specifically disclose: rechargeable battery electrically coupled to a housing wire for charging doorbell system.

Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Liu’s system to provide for the following: rechargeable battery electrically coupled to a housing wire for charging doorbell system as this arrangement would facilitate charging battery using house wiring system as taught by Von Bauer.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Von Bauer as applied to claim 3 above, and further in view of Valentino et al. (US2006/0220797A1, hereinafter Valentino).
The combination differs from claim 4 in that it does not specifically disclose: wherein the sounding of the audible notification is aborted in accordance with a determination that a baby is sleeping in a room where the audio speaker is located.
However, Valentino discloses: wherein the sounding of the audible notification is aborted in accordance with a determination that a baby is sleeping in a room where the audio speaker is located (paragraph: 0006).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following: wherein the sounding of the audible notification is aborted in accordance with a determination that a baby is sleeping in a room where the audio speaker is located as this arrangement would facilitate preventing disturbing people during sleep as taught by Valentino.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Von Bauser as applied to claim 3 above, and further in view of Rondeau (US 2008/0298572A1)
The combination differs from claims 5-6 in that it does not specifically disclose: wherein the audio speaker of the electronic device has a do-not-disturb setting defining one or more pre-determined conditions, and in accordance with the do-no-disturb setting, the audio speaker of the electronic device is configured to remain silent under the one or more pre-determined conditions; wherein the one or more predetermined conditions include one or more of: the occupant is determined to be sleeping proximate to the audio speaker; a room where the audio speaker of the electronic device is located is unoccupied; the audio speaker of the electronic device is located in an occupied bedroom; and the audio speaker of the electronic device is located in a kid’s bedroom.
However, Rondeau discloses system and method for remote home monitoring and intercom communication: which discloses use of “do-not-disturb” feature to silence phone ringing (paragraphs: 0031; 0073).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination, in light of teachings of Rondeau, to provide for the following: wherein the audio speaker of the electronic device has a do-not-disturb setting defining one or more pre-determined conditions, and in accordance with the do-no-disturb setting, the audio speaker of the electronic device is configured to remain silent under the one or more pre-determined conditions; wherein the one or more predetermined conditions include one or more of: the occupant is determined to be sleeping proximate to the audio speaker; a room where the audio speaker of the electronic device is located is unoccupied; the audio speaker of the electronic device is located in an occupied bedroom; and the audio speaker of the electronic device is located in a kid’s bedroom as this arrangement would facilitate to implement user convenience as taught by Rondeau.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Liu in view of Van Bauer as applied to claim 3 above, and further in view of Hanan (US 2003/0179096A1).
The combination differs from claim 7 in that it does not specifically disclose: wherein: the electronic device includes a hazard detector; the hazard detector includes the audio speaker and has wireless capability; and the hazard detector is wirelessly coupled to the doorbell via one or more wireless networks.
However, Hanan discloses smoke detector and door bell kit with wireless remote audio alarm which teaches: wherein: the electronic device includes a hazard detector (reads on smoke detector); the hazard detector includes the audio speaker (reads on chime) and has wireless capability; and the hazard detector is wirelessly coupled to the doorbell via one or more wireless networks (abstract).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following: wherein: the electronic device includes a hazard detector; the hazard detector includes the audio speaker and has wireless capability; and the hazard detector is wirelessly coupled to the doorbell via one or more wireless networks as this arrangement would provide desired functionality for monitoring homes as taught by Hanan.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Von Bauer as applied to claim 3 above, and further in view of Osann, JR. (US2008/0024605A1, hereinafter Osann)
The combination differs from claim 10 in that he does not specifically disclose: wherein the monitoring device includes a wall switch, and the wall switch is configured to display the video data captured by the camera on a surface of the wall switch or project the video data in a 2D or 3D form.

Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following: wherein the monitoring device includes a wall switch, and the wall switch is configured to display the video data captured by the camera on a surface of the wall switch or project the video data in a 2D or 3D form as this arrangement would provide convenient display closer to user as taught by Osann.
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Van Bauer as applied to claim 12 above, and further in view of Feldman (US 2013/0113928A1)
The combination differs from claims 13-14 in that it does not specifically disclose: wherein the doorbell is configured to detect a visitor activity including whether the person is approaching or leaving the door and generate a security control signal to control settings of a security system according to the detected visitor activity, wherein the doorbell is configured to in accordance with settings of the security system: activate the security system when the person is approaching the door; and deactivate the security system when the person is leaving the door.
However, Feldman discloses computerized system and method for monitoring a door of a facility from afar which teaches: wherein the doorbell is configured to detect a visitor activity including whether the person is approaching 
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following: wherein the doorbell is configured to detect a visitor activity including whether the person is approaching or leaving the door and generate a security control signal to control settings of a security system according to the detected visitor activity, wherein the doorbell is configured to in accordance with settings of the security system: activate the security system when the person is approaching the door; and deactivate the security system when the person is leaving the door as this arrangement would as a deterrent to persons approaching the door as taught by Feldman. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Von Bauer as applied to claim 12 above, and further in view of Yenni (US 2009/0119142A1)
The combination differs from claim 15 in that it does not specifically disclose: wherein the doorbell is configured to receive air quality information from a smart hazard detector via the communication component.
However, Yenni discloses: wherein the doorbell is configured to receive air quality information from a smart hazard detector via the communication component (paragraph: 0080).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following: wherein the doorbell is configured to receive air quality information from a smart hazard detector via the communication .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Van Bauer as applied to claim 12 above, and further in view of Pino, JR. et al. (US 2011/0030016A1, hereinafter Pino)
The combination differs from claim 17 in that it does not specifically disclose: further comprising a doorbell speaker configured to: in accordance with a determination that the person is within a predetermined distance from the door, broadcast via the doorbell speaker a question asking whether the person is a delivery person; receive a response from the person via a microphone of the doorbell; and in accordance with a determination that the person is a delivery person based on the response, present a user instruction to instruct the person to place a package to be delivered in a location proximate to the doorbell.
However, Pino discloses: further comprising a doorbell speaker configured to: in accordance with a determination that the person is within a predetermined distance from the door, broadcast via the doorbell speaker a question asking whether the person is a delivery person; receive a response from the person via a microphone of the doorbell; and in accordance with a determination that the person is a delivery person based on the response, present a user instruction to instruct the person to place a package to be delivered in a location proximate to the doorbell (paragraph: 0031).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following: further comprising a doorbell speaker configured to: in accordance with a determination that the person is within a predetermined distance from the door, broadcast via the doorbell speaker a question asking whether the person is a delivery person; receive a response from the person via a microphone of the doorbell; and in accordance with a determination that the person is a delivery person based on the response, present a user instruction to .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Von Bauer as applied to claim 17 above, and further in view of Huxter (US 2002/0103653A1)
The combination differs from claim 18 in that it does not specifically disclose: further comprising a scanner configured to scan a bar code or a tag identifying the package being delivered by the person.
However, Huxter discloses: further comprising a scanner configured to scan a bar code or a tag identifying the package being delivered by the person (claim 23).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for the following: further comprising a scanner configured to scan a bar code or a tag identifying the package being delivered by the person as this arrangement would facilitate to scan the barcode of the packages as taught by Huxter.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Von Bauer as applied to claim 12 above, and further in view of Brown (US PAT: 7,267,262)
The combination differs from claim 20 in that he does not specifically disclose: further comprising an RFID scanner configured to scan a mobile phone of the person, and the monitoring device is configured to identify the person based on information collected by the RFID scanner and receive a user instruction to 
However, Brown discloses: further comprising an RFID scanner configured to scan  of the person, and the monitoring device is configured to identify the person based on information collected by the RFID scanner and receive a user instruction to grant an access right to the person based on the information collected by the RFID scanner (col. 11 lines 5-20).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination, in light of teachings of Brown, to provide for the following: further comprising an RFID scanner configured to scan a mobile phone of the person, and the monitoring device is configured to identify the person based on information collected by the RFID scanner and receive a user instruction to grant an access right to the person based on the information collected by the RFID scanner as this arrangement would facilitate authorizing a person to enter a given area by unlocking door as taught by Brown.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2008/0129821A1) to Howarter et al. discloses system and method for A system and method for displaying security content from a set top box to a television. In one embodiment, the television receives media content for display. Security content from one or more wireless cameras replaces the media content in response to receiving an alert from the one or more wireless cameras.
--(US 2010/0245060A1) to Tylicki discloses method and apparatus peertaining to doorbell chimes which teaches: A doorbell chime apparatus has an audio transducer that is responsive to both a wired-doorbell button input and a wireless-doorbell button input. Each of these inputs can respond, if desired, to a plurality of corresponding doorbell buttons. By one approach, the audio transducer can provide any of a plurality of selectable differentiated audible sounds. So configured, the resultant apparatus can provide a differentiated audible signal regarding which of the plurality of doorbell buttons is being annuciated. These teachings will accommodate providing a mains-dependent power input that provides operating power to at least one of the wired-doorbell button input and the wireless-doorbell button input. These teachings will also accommodate, in lieu of the foregoing or in combination therewith, providing a mains-supplemental power input that provides operating power to at least one of the wired-doorbell button input and the wireless-doorbell button input (at least when mains power is absent).
	--(US 2012/0001755A1) to Conrady discloses virtual presence after security event detection which teaches: A virtual presence of an resident or owner of a monitored premise (home, office, etc.) is provided by automatic detection of the presence of a visitor, automatic establishment of a video feed to a remote device of the resident or owner, and automatic establishment of two-way audio communications between the remote device and a door intercom at the monitored presence. Using the video feed and the two-way communications, the resident or owner can communicate to the visitor as if the resident or owner were actually in the monitored presence viewing the visitor through a peep-hole or security camera, thereby providing the illusion to the visitor that the premise is actually occupied. Additionally, the resident or owner is provided a remote capability to activate an alarm or disarm and alarm, according to the conditions of the visit and the user's wishes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651